Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Zhu et al. for the "INFORMATION TRANSMISSION METHOD AND APPARATUS" filed 09/23/2020 has been examined.  The preliminary amendment filed 09/30/2020 has been entered and made of record.  Claims 1-20 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

the second packet" on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required. 
Claim Rejections - 35 USC §101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.         The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 11 is/are directed to “determining by a relay node, first information…and sending by the relay node, first in formation to a second node”.  These steps are similar to the concept identified as abstract by the court cases “collecting, analyzing it, and displaying (EPG).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim recites “a transceiver, a processor, a WTRU, a BS” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.


1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.         Claims 1-6, 8-9, 11-16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US#2021/0176658) in view of Wang et al. (US#11,076,340).
Regarding claim 11, the references disclose a novel system and apparatus for configuring a relay node, according to the essential features of the claims.  Wang et al. (US#2021/0176658) discloses a information transmission apparatus applied to a relay node, wherein the apparatus comprises at least one processor and a memory having instructions, wherein the instructions are executed by the at least one processor (see Figs. 2, 29 for the structure & hardware arrangement of a relay node) to instruct the apparatus to: determine first information, wherein the first information comprises at least one of the following information: a buffer status at a granularity of the relay node, a buffer status at a granularity of a radio bearer RB between the relay node and at least one first node, a buffer status at a granularity of each first node in the at least one first node, or a buffer status at a granularity of an RB between each first node in the at least one first para [0011]-[0016]; [0083]-[0085] & [109]: configuring a relay node which realizes configuration of a radio bearer for data transmission in a multi-hop network); and send a first packet that carries the first information to a second node (para [0009]-[0010]: the first node transmits to a second node a message that carries information on a radio bearer for a user accessing the second node).
However, Wang et al. does not disclose expressly the buffer status information.  In the same field of endeavor, Wang et al. (US#11,076,340) teaches a system for supporting communication via a relay node, in which the relay node buffer status reports (BSR) indicates a relay node uplink buffer status and/or a relay node downlink buffer status at the relay node. The relay node uplink buffer status is generated based on a sum of uplink buffer accumulations for active wireless transmit/receive unit (WTRU) radio bearers (RBs) of one or more WTRUs, or active WTRU RBs belonging to one or more reporting groups, and the relay node downlink buffer status is generated based on a sum of downlink buffer accumulations for active WTRU RBs of one or more WTRUs, or active WTRU RBs belonging to one or more reporting groups (Figs. 2-3; Col. 2, lines 39-63 & Col. 9, line 21 to Col. 11, line 56).
Regarding claim 12, the reference further teaches: monitor a buffer status of the relay node to obtain the buffer status at the granularity of the relay node, the buffer status at the granularity of the radio bearer RB between the relay node and the at least one first node, and the buffer status at the granularity of each first node in the at least one first node (Wang et al. #11,076,340: Figs. 2-3; Col. 2, lines 39-63 & Col. 9, line 21 to Col. 11, line 56).
Regarding claim 13, the reference further teach: receive a second packet sent by the at least one first node to obtain the buffer status at the granularity of each first node in the at least Wang et al. #11,076,340: Figs. 2-3; Col. 2, lines 39-63 & Col. 9, line 21 to Col. 11, line 56).
Regarding claim 14, the reference further teach: monitor a buffer status of the relay node; and receive a buffer status sent by the at least one first node[[,]] to obtain the buffer status at the granularity of the relay node, the buffer status at the granularity of the radio bearer (RB) between the relay node and the at least one first node, the buffer status at the granularity of each first node in the at least one first node, and the buffer status at the granularity of the RB between each first node in the at least one first node and the child node (Wang et al. #11,076,340: Figs. 2-3; Col. 2, lines 39-63 & Col. 9, line 21 to Col. 11, line 56).
Regarding claims 15-16, the reference further teaches wherein the first packet comprises first indication information used to indicate that the first packet is a packet comprising flow control feedback information; and determine, based on the first indication information or a destination address carried in a second packet, that the second node is a destination node that receives the first packet (Wang et al. #11,076,340: Fig. 2; Col. 9, line 21 to Col. 10, line 3).
Regarding claims 18-19, the reference further teaches wherein periodically send the first packet to the second node; or send the first packet to the second node when a preset event is triggered; wherein the first packet is sent on a peer general packet radio service tunneling protocol (GTP) layer, a peer adaptation layer, or a peer control layer between the relay node and the second node (Wang et al. #2021/0176658:para [0174], [0219], [0234]: GTP Tunnel).
Regarding claims 1-6, 8-9, they are method claims corresponding to the apparatus claims 11-16, 18-19 discussed above. Therefore, claims 1-6, 8-9 are analyzed and rejected as previously discussed with respect to claims 11-16, 18-19 above.
configuring a relay node flow control in cellular communication network, and would have applied Zhu’s centralized multi-hop relaying architecture into Wang’s configuring a relay node supporting 5G communication system.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Zhu’s advanced radio resource management in next-gen multihop relaying cellular network into Wang’s method and apparatus for configuring a relay node with the motivation being to provide a method and system for providing efficiently transmitting information packets between relay nodes.
Allowable Subject Matter
10.	Claims 7, 17 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 20 depend on the objected claims 7, 17 above. 

11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein a buffer status at a granularity of a radio bearer (RB) of a terminal, a buffer status at a granularity of the terminal, a buffer status at a granularity of a protocol data unit (PDU) session of the terminal, a buffer status at a granularity of a quality of service flow of the terminal, a link status indication of a link between the relay node and the at least one first node, a sequence number of a data packet successfully sent to the first node or the terminal, a sequence number of a data packet that the relay node determines to be lost or that is not fed back to the second node, link quality information of the link between the relay node and the at least one first node, a bandwidth or a 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Huang et al. (US#2012/0287790) is cited to show method and apparatus.
The Park et al. (US#2021/0298000) shows resource configuration for integrated access & backhaul nodes.
The Park et al. (US#2020/0252847) shows base station backhaul link information.
The Wang et al. (US#10,420,010) shows method and apparatus for supporting communication via a relay device.
The Cai et al. (US#8,687,590) shows system and method for handover between relays.
The Mildh et al. (US#9,282,565) shows delay node, donor radio base station and method.
The Chen (US#9,113,455) shows method and device relating to relay technique.
The Han et al. (US#9,077,430) shows method, device, system for transmitting relay data.
The Takahashi et al. (US#8,619,664) shows mobile communication system.
The Yang et al. (US#8,576,714) shows system and method for relay node flow control in a wireless communication system.

The Zhu et al. (US#2020/0287615) shows communication method, node, and system.
The Zhu et al. (US#2021/0022040) shows data transmission method, and apparatus.
The Wang et al. (US#2020/0344666) shows data transmission method and apparatus.
The Li et al. (US#2021/0168666) shows communication method & apparatus.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
12/30/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477